—Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered November 23, 1999, as amended February 7, 2000, convicting defendant, after a jury trial, of course of sexual conduct against a child in the second degree, rape in the second degree, sodomy in the second degree (three counts), attempted rape in the second degree (two counts), sexual abuse in the second degree, and endangering the welfare of a child (two counts), and sentencing him to a term of 3 to 6 years, four terms of 2 to 6 years, two terms of lVs to 4 years, and three terms of one year, all sentences to be served consecutively, unanimously affirmed.
Defendant’s challenges to the verdict sheet annotations with respect to certain counts, and to the court’s jury instruction regarding the verdict sheet, are unpreserved (People v Fernandez, 269 AD2d 184, lv denied 95 NY2d 796), and we decline to review them in the interest of justice. Were we to review these claims, we would find that while strictly construed the court may have exceeded the letter of the statutory amendment (CPL *402310.20 [2]) with respect to the annotations and instruction at issue, there was no prejudice to defendant, especially since the annotations were strictly limited to the time of the alleged offense and the identity of the victim and did not highlight any element of the offense charged. Concur — Williams, J. P., Andrias, Wallach, Lerner and Marlow, JJ.